Title: To George Washington from Gouverneur Morris, 5 January 1796
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            London 5 Jany 1796
          
          I did myself the Honor of writing to you on the 19th of last month, of which Letter I now transmit a Copy. I exprest an Idea in the Close of it which may perhaps require an explanatory Observation. Suppose it should be admitted, in general, that the neutral who, by Virtue of special Permission granted during the War, exercises a Commerce with the belligerent Power’s Dominion, from which he was excluded during the Peace, should be considered as taking Part (so far) with such Power, and liable (in Consequence) to Seizure and Confiscation; are there not Circumstances which must generally qualify that general Position? In the particular application of it to the Commerce with Colonies in the West Indias, are there not Circumstances which require particular Exceptions, in Regard to the United States: I opine in both Cases for the affirmative, and I consider it as highly important that the Law of Nations, on these Points, should receive a clear Exposition by that Species of Tribunal which our late

Treaty with this Country has established. It is also my Opinion, and ever has been, that the Maxim free Ship makes free Goods, is in Principle unfounded, will in Practice be disregarded, and in it’s Application to us cannot but prove injurious. As to the Principle I will say Nothing; because the Stipulations made, to that Effect, between contracting Powers shew it to be their Opinion that the Law is otherwise. For these Stipulations are not in the Nature of a Declaration as to what the Law is, but of an Exception to it. As to the Practise, it will be sufficient to remark on the Conduct which France has pursued towards us, during the present War. But as to the Application of this Principle towards the United States in any War which we may sustain against one of the commercial Powers, it may be proper to view it well, before we submit to it. Whenever, and in so far, as we shall have agreed to it we cannot, as others do, shake off the Shackles of our plighted Faith. Our Enemy, altho bound up to the same Principle will, if it prove inconvenient, find Pretexts to elude, or else wholly disavow it. We are then reduc’d to the Necessity of pursuing his Steps to the Violation of our Faith, and of our Constitution, the greatest (in my Opinion) of all possible Evils; or else we must see the Commerce of our Enemy secur’d by a neutral Flag, and our own expos’d to Capture. Let it, however, be admitted that our Enemy will respect the Principle which his Treaties (like ours) have established with a neutral Power, shall we then stand on an equal Footing with him? Certainly not. I know not any Part of our Commerce which neutrals may not carry on, upon their own Account, both in Peace and in War. Our Country, therefore, could suffer no Suspension of her Trade by being engag’d in Hostilities. But the Case of our Enemy would be widely different. The Powers of Europe, from the Defect of liberal Policy and the operation of mutual Jealousies, have attach’d themselves (more or less) to barbarous Systems of Monopoly and Exclusion. Hence it happens that, in Time of War, neutral Subjects cannot take up those Branches of Commerce which, in the Hands of those who are expos’d to the Effects of Capture, become extremely precarious, without exposing themselves to great Risque and Damage; should the opposed Power go to the full Exercise of his Rights. And this is most particularly the Case in Regard to all those Commodities producd by the Southern Part of our Hemisphere. These, taken in the Mass, form the most valuable Commerce which the

Nations of Europe possess; and, by the immutable Laws of Nations they must be transported (as it were) by our Doors. Can it then be wise to preclude ourselves from the Right, we now possess, of taking them when at War with the Owners? Let us suppose we were at Variance with Spain, and then ask whether it would be consistent to see a Ship of Hamburg take in Dollars at la Vera Cruz and transport them to the North of Europe, there to purchase naval Stores and salted Provisions for the Purpose of carrying on Hostilities against us. Or if the Principle of free Ship free Goods be establish’d, let it then be explain’d how such Acts could be prevented; especially if it should be also admitted that a neutral Subject may, by special Permission granted during the War, carry on a Trade from which he had been previously excluded. To look forward to the End, is a common Maxim of Prudence, and I know not any Person who has conform’d to it more exactly than you have. I know also that false Principles of a pretended philanthropic Philosophy have greatly deluded many bookish Statesmen, who make (for themselves) a World of their own in their Closets, and govern it as Maids do their Children and Bachelors their Wives. It may truly be said of them, that “their Kingdom is not of this World” and they are too apt to brand with harsh Epithets those “Children of this World” who in some Respects at least “are wiser in their Generation than the Children of Light.” In Effect, Mankind have within the last twenty years, receiv’d so much of this Sort of Illumination that being dazzled, by the Excess, they can scarcely see; and I am sorely affraid that, in the Business I have just mention’d, we shall, for the Sake of a fine Philosophical Theory, sacrifice a great national Interest. I am my dear Sir ever & truly yours
          
            Gouvr Morris
          
        